Title: To James Madison from James Maury, 7 April 1821
From: Maury, James
To: Madison, James


                
                    My Dear Sir
                    Liverpool 7 April 1821.
                
                I regret to find, by your letter of the 20th Feby that some of the goods sent were higher priced than you contemplated: & I can readily account for your remark so far as relates to the glasswares, the silk hose, & furniture calico: each of these being entitled to a drawback on exportation, but the expences at the excise office & custom house in stamps bonds & entry would, on such small quantities, greatly exceed the amount of those Drawbacks; as to the other articles most of them being designated fine, the orders

to our trades men were in conformity: on future occasions of the sort we shall be obliged by your giving us your directions as to price.
                In regard of your tobo., it having been shipped at Norfolk, a general port for taking in cargoes from all the rivers, I verily believe the idea of Rappahannock was out of the question, because the samples were exhibited with those we had on sale at the same time from Richmond; & indeed the average price of your consignment is almost, if not quite, equal to most of those we had from our correspondents in Upper James river: yet, had your’s been landed out of a vessell direct from Rappahannock, it possibly might have been somewhat unfavorable, & therefore, permit me to suggest, whether it might not on the whole, be better to submit to the extra expence of carriage to Richmond, be it your intention to sell in the country or ship to a British market; & was I a Planter situated as near to James River inspections as Montpellier is, I think I should pursue the course I suggest.
                Indeed, Sir, I am at a loss what to recommend under the present aspect of things for our antient staple; prices now are as annexed which I consider equal to a reduction of 1d. @ 2d. from those of last year. This is written in behalf of my partner & of your old obliged friend.
                
                    James Maury
                
                
                    James River leaf tobo
                    Faded 2¼ @ 2½
                    Ordinary sound 2¾ @ 2½
                    Middling 3¼ @ 4½
                    Good & fine 4¾ @ 7
                    Stemd. Tobo
                    Top Stemd 4 @ 6
                    Short do 3 @ 4
                
            